Citation Nr: 1744284	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  07-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

The Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975 and from June 2004 to November 2005, with multiple years of service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a November 2006 rating decision, the RO denied the Veteran's service connection claims for a left hip disability and a right knee disability.  

In May 2008, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of this hearing is of record.  Subsequently, in March 2009, the Veteran testified before a Veterans Law Judge (VLJ), who is no longer employed by the Board.  A transcript of that hearing is also of record.  In a February 2017 letter, the Veteran was notified that the VLJ was no longer employed by the Board and he was given an opportunity to appear at another hearing before the Board.  Since the Veteran failed to respond to this letter, no further hearing is required. 

The Board remanded the matters for further development in September 2009 and June 2011.  In a January 2013 decision, the Board denied the service connection claims for a left hip disability and a right knee disability.  Thereafter, in January 2013, the Veteran filed an appeal of this decision with the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand, which vacated the Board's January 2013 Decision that denied the service connection claims at issue.  Subsequently, the Board remanded the matters for further evidentiary development in July 2014, February 2016 and April 2017.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his current left hip disability was incurred in service.

2.  Resolving all reasonable doubt in favor of the Veteran, his current right knee disability was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Current treatment records and VA examinations reflect current diagnoses of left hip and right knee arthritis.  However, the record reflects that the Veteran's service treatment records (STRs), from the period of service from June 2004 to November 2005, are missing and/or unavailable, despite numerous effects to locate them.  Nonetheless, an October 2005 Report of Medical Assessment is associated with the claims file, which reflects that the Veteran reported that his health condition had worsened since his last medical assessment/physical examination, he had concerns about his hip pain, and that he had been seen and treated in September 2005 for his hip and knee pain. 

As evidence of an in-service injury and accident, the Veteran submitted fifteen lay statements from fellow veterans.  These statements consistently indicate that while on active duty in Iraq, the Veteran fell into a hole while carrying a box of supplies and hurt his hip, he was limping very badly, and he was sent on a sick call.  See, e.g. Buddy Statement from Fellow Veteran, P.B (reporting that he witnessed the Veteran fall into a hole, while he was carrying a box of parts); see also Buddy Statement from Fellow Veteran, G.H. (indicating that he observed the Veteran fall into a hole while carrying a box of supplies); see, too Buddy Statement from Fellow Veteran, R.L. (indicating that he was with the Veteran when he hurt his hip in Iraq); see, too Buddy Statement from Fellow Veteran, J.A.L.  

Further, some of the lay statements indicate that since the occurrence of the accident, the Veteran has had problems with walking, laying and sitting down.  See, e.g. Buddy Statement from Fellow Veteran, P.B. (stating that the Veteran still had problems getting around for the remainder of his deployment and that he has observed the Veteran on several occasions "since [their] deployment and he still has problems limping and or favoring his left hip."); see also Buddy Statement from Fellow Veteran, B.P. (stating that he remembers when the Veteran hurt his hip and he had trouble moving around, walking everyday turned into a full-time job, and that since falling into the motor pool and hurting his hip, he has never completely recovered); see, too Buddy Statement from Fellow Veteran, R.L. (indicating that when the Veteran hurt his hip in Iraq, he had trouble walking, laying and sitting for a long time); see, too Buddy Statement from Fellow Veteran, G.H.D. (stating that when the Veteran fell on his hip and left side of his body, he continued to have problems throughout the remaining duration of his deployment).  Here, the Board finds no reason to doubt the credibility of the statements of the Veteran and witnessing fellow Veterans since the statements corroborate one another, including the Veteran's own report of his in-service accident and resulting injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (ruling that a lay witness, including the Veteran, is competent to testify as to the occurrence of an in-service injury or accident where the issue pertains to whether an incident or injury occurred in service.).

The Board acknowledges that the most recent VA medical opinion regarding the Veteran's left hip and right knee is an April 2017 VA examination addendum to a June 2016 VA examination.  In this opinion, the VA examiner, a Nurse Practitioner, opined that the Veteran's left hip arthritis and right knee arthritis was less likely than not related to the Veteran's time in service.  The Board, however, declines to accept this opinion because it failed to adequately address the lay statements of record, as well as a July 2007 private letter/physician from a private physician, but rather, merely reiterated findings of prior VA examinations that the Board previously found to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The most probative evidence or record is a July 2007 Letter/Medical Opinion by a private physician, B.C., M.D.  The private physician reported that the Veteran gave a history of falling into a hole, which caused injuries to his left hip, back and bilateral knees.  He opined that as a result of these injuries, the Veteran now suffers from arthritis in the hips and knees.  He further stated that the Veteran is unable to bend his keens and is unable to bend and stoop, which he felt was secondary to his injury.  

This July 2007 opinion is highly probative because it is underpinned by sufficient rationale.  Specifically, the examiner opined that the injuries incurred by the Veteran as a result of his in-service fall resulted in arthritis of the hips and knees.  Additionally, in formulating his opinion, the private physician accounted for the Veteran's lay statements pertaining to the accident, onset and current manifestations of symptoms that resulted from the accident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (ruling that the probative value of a medical opinion comes from its reasoning). 

The Board finds that the evidence for and against these claims is in relative equipoise.  The Veteran has current diagnoses of left hip and right knee arthritis.  Even though STRs from his period of active service from June 2004 to November 2005 are unavailable or missing, credible, competent lay evidence establishes the occurrence of an in-service injury, including the numerous buddy statements submitted.  Moreover, the July 2007 private medical opinion provides a medically sound basis to attribute the Veteran's currently diagnosed arthritis of the left hip and right knee to his in-service injury.  Where the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt is resolved in favor of the Veteran and service connection for a left hip disability and for a right knee disability is warranted.


ORDER

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for a right knee disability is granted.



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


